ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on June 2, 1970 (236 So.2d 204) affirming the summary judgment of the Civil Court of Record for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed October 27, 1971 (254 So.2d 777) and mandate now lodged in this court, quashed this court’s judgment and remanded the cause for further proceedings consistent with the said opinion and judgment of the Supreme Court of Florida,
Now, therefore, It is Ordered that the opinion and judgment of this court heretofore filed in this cause on June 2, 1970 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the summary judgment appealed from in this cause is reversed and the cause is remanded for further proceedings consistent with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the Civil Court of Record (Rule 3.16b, Florida Appellate Rules, 32 F.S.A.).